Exhibit 10.2

 

February 22, 2005

 

Mr. David D. Stevens

8960 Morning Grove Cove

Cordova, TN 38018

 

Dear David:

 

In connection with the proposed merger of Accredo Health Incorporated (“AHI”)
and a Medco Health Solutions, Inc. (“Medco”) wholly-owned subsidiary (the
surviving subsidiary to be referred to herein as “Accredo”), as contemplated by
the Agreement and Plan of Merger among Medco, Raptor Merger Sub, Inc. and AHI,
dated as of February 22, 2005 (the “Merger Agreement”), I am delighted to
confirm our agreement that you will be employed by Accredo as CEO upon the
Effective Time (as defined in the Merger Agreement), reporting to Kenny Klepper.
In your position, you will participate in, or be eligible for the compensation
outlined below. All compensation is subject to applicable withholding.

 

Base Salary: Your base salary will be $515,052 per year (paid biweekly). Base
salary changes are made annually based on your performance and other relevant
factors. In 2006, your base salary may be increased, but shall not be decreased.

 

Annual Incentive Bonus: You will be paid a bonus for the AHI 2005 fiscal year in
accordance with the provisions of the AHI bonus plan. For the balance of
calendar year 2005, you will be guaranteed a minimum bonus of 30% of your annual
base salary, payable in the first quarter of calendar year 2006, subject to your
continued employment through December 31, 2005. For calendar year 2006, you will
be eligible for a target bonus of 100% of your base salary in accordance with an
Accredo-specific bonus plan to be developed, payable in the first quarter of
calendar year 2007. All bonus payments



--------------------------------------------------------------------------------

payable in 2007 and after are conditioned on your continued employment through
the payment date.

 

Long-Term Incentive Award: At the Effective Time, you will be granted restricted
stock pursuant to the AHI 2002 Long-Term Incentive Plan in an amount equal to
two (2) times your base salary, subject to the applicable grant terms. For
purposes of calculating the number of shares of restricted stock, each share of
Medco common stock will be valued at the “Average Closing Price” of Medco’s
common stock as defined in the Merger Agreement. The restricted stock will vest
on the first anniversary of the Effective Time, provided you are still employed
by Accredo as of such date; provided, however, the restricted stock will vest
immediately upon your termination by Accredo other than for Cause or by you for
Good Reason, each as defined below in this letter. You will also be granted on
or about September 1, 2005, options to purchase 70,000 shares of Medco’s common
stock under the AHI 2002 Long-Term Incentive Plan in accordance with the terms
of such plan. You will be eligible for a pro-rated annual long-term stock
incentive award in 2006. These annual awards are discretionary and are subject
to Board approval. Annual awards are generally made in the first quarter of each
year. Grants will only be made if you are an active employee on the grant date.

 

The following actions, failures and events by or affecting you shall constitute
“Cause” as used in this letter: (A) your indictment or conviction with respect
to having committed a felony; (B) an act of fraud or criminal conduct by you
that is detrimental to the financial condition or business reputation of Medco
or a subsidiary; (C ) an act or omission you knew was likely to damage the
business of Medco or a subsidiary; (D) your willful and continued failure to
perform or willful and continued disregard of any of your obligations hereunder
or otherwise relating to your employment; or (E) your willful and continued

 

2



--------------------------------------------------------------------------------

failure to obey the reasonable and lawful policies or orders of Accredo’s Board
of Directors. The following circumstances, unless consented to by you in
writing, shall constitute “Good Reason” for termination as used in this letter:
(A) any material breach by Medco or Accredo of any provision of this letter
agreement, in either case, other than a breach that is remedied by Medco or
Accredo or any successor within thirty (30) days of receipt of written notice
from you describing such breach; or (B) a relocation of you primary workplace
without your written consent to any location more than fifty (50) miles from
your location as of the Effective Time.

 

Cash Retention Award: To further induce you to remain employed by Medco or its
subsidiary after the Merger, Medco agrees to pay you one year’s base salary in a
lump sum within 30 days of the earlier of the date which is twelve (12) months
after the Effective Time, or the date you terminate employment for Good Reason
or your employment is terminated by Medco for reasons other than Cause. This
payment is subject to the condition that you remain employed by Medco or its
subsidiary for twelve (12) months after the Effective Time (except as noted in
the preceding sentence), you fully comply with the terms of your agreements with
Medco and its subsidiaries, and you sign a release of claims in a form
satisfactory to Medco.

 

Employee Benefits: You will be eligible for coverage under all benefit plans
available to executives of Accredo subsequent to the Merger (including medical,
dental, vision, life, AD&D, disability and retirement plans) in accordance with
the terms of such plans as in effect from time to time. You will continue to be
eligible to participate in the Accredo Deferred Compensation Plan through
December 31, 2007 and Accredo will continue to make contribution credits as
provided in such plan including the matching contribution for senior executives
consistent with past practice. If you are terminated by

 

3



--------------------------------------------------------------------------------

the company without Cause within two (2) years of the Effective Time, or you
resign after the vesting date of the restricted stock referred to above and
before the second anniversary of the Effective Time, you may continue your
health benefits on the same terms applicable to active employees (including
premium payments and co-payments) as in effect from time to time and in
accordance with the terms of the applicable plans as in effect from time to time
for two (2) years, and you will be eligible for COBRA thereafter.

 

Restrictive Covenants and Proprietary Rights Agreements: You acknowledge that
you have executed and agree that the National Restrictive Covenant and
Confidentiality Agreement between you and AHI and the Proprietary Rights
Agreement among you and AHI, Nova Factor, Inc., Hemophilia Health Services,
Inc., Accredo Health Group, Inc., Pharmacare Resources, Inc., Hemophilia
Resources of America, Inc., Home Healthcare Resources, Inc., Home Healthcare
Resources, Limited and BioPartners In Care, Inc. (together, the “AHI Restrictive
Agreements”) are hereby assigned to Medco, and Medco and its subsidiaries are
third party beneficiaries of those agreements. The AHI Restrictive Agreements
shall be effective up to the Effective Time. In addition, as a condition of the
Merger and Medco’s offer under this letter, you agree to execute and abide by
the terms of the National Restrictive Covenant and Confidentiality Agreement and
the Proprietary Rights Agreement attached hereto. These agreements are
incorporated by reference into this letter agreement and shall be effective from
and after the Effective Time.

 

Indemnification: You will be considered an Indemnified Party under Section 6.12
of the Merger Agreement.

 

Former Employment Agreement: By signing this letter you specifically waive any
rights you have under the Amended and Restated Employment Agreement dated

 

4



--------------------------------------------------------------------------------

October 13, 2004 between you and AHI (“Employment Agreement”), including, but
not limited to, any payments upon your resignation or the termination of your
employment for any reason. You agree that the Employment Agreement shall be
terminated as of the Effective Time (at which time the provisions of this letter
agreement shall become effective), and neither Medco nor its subsidiaries will
have any obligation to you under the Employment Agreement.

 

This agreement will be governed by the laws of the State of New Jersey, other
than those principles applicable to conflicts or choice of law. Your status as
an employee of Medco or any of its subsidiaries will be that of an
employee-at-will and you may resign or be terminated at any time for any reason
or for no reason. You will receive no payments or benefits upon termination for
any reason other than your rights to compensation and benefits under this letter
agreement, and any benefit plans or programs of AHI, Medco or any of its
subsidiaries. It is understood that the arrangements contained in this letter
are conditioned upon the consummation of the proposed merger referred to above
and will be null and void in the event that the merger does not take place.

 

5



--------------------------------------------------------------------------------

David, your experience and background will be an asset to our company, and we
look forward to having you join our management team. If you have any questions
or comments please let me know.

 

Sincerely,

/s/ David B. Snow, Jr.

David B. Snow, Jr.

Chairman, President & CEO

 

Accepted:

   David D. Stevens Date:    February 22, 2005

 

cc:

   K. Klepper      K. Princivalle

 

6



--------------------------------------------------------------------------------

“RAPTOR” 2002 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK (RS)

 

SUMMARY OF RETENTION GRANT TERMS

 

This is a summary of the terms applicable to the grant specified on this
document. Different terms may apply to any other grant under the Gold, Inc. 2002
Stock Incentive Plan or the Raptor plans assumed by Gold.

 

Grant Type:    Restricted Stock (RS) Grant Code:    RAPTOR EXEC Grant Date:   
___________, 2005 Vesting Date    Portion that Vests

 

I. GENERAL INFORMATION

 

Subject to Section III below, this grant becomes vested on the Vesting Date
indicated in the accompanying box. If your employment with Gold, Inc. and its
subsidiaries (Company) ends for any reason, your right to this grant will be
determined according to the terms in Section II.

 

II. TERMINATION OF EMPLOYMENT

 

A. General Rule. If your employment is terminated for any reason other than
those specified in the following paragraphs, this grant, if unvested, will be
forfeited on the date your employment ends.

 

B. Termination for Other than Cause or Good Reason. If your employment is
terminated by the Company for a reason other than “cause” or if you terminate
for “good reason”, you will be considered “separated” and will be offered an
agreement containing a general release of claims in a form acceptable to the
Company. If you sign the agreement, this grant shall become fully (100%) vested
on the effective date of the agreement containing a general release. If you do
not sign the agreement, then you will be treated as terminated under paragraph
A, above. The following actions, failures and events by or affecting you shall
constitute “cause”: (A) your indictment or conviction with respect to having
committed a felony; (B) acts of fraud or criminal conduct by you that are
detrimental to the financial condition or business reputation of Gold or a
subsidiary; (C) acts or omissions you knew were likely to damage the business of
Gold or a subsidiary; (D) your willful failure to perform or willful disregard
of your obligations hereunder or otherwise relating to your employment; or (E)
your willful failure to obey the reasonable and lawful policies or orders of
Gold’s Board of Directors. The following circumstances shall constitute “good
reason” for termination as used in this grant: (A) any material breach by Medco
or Accredo of any provision of your employment letter agreement dated as of
February         , 2005, in either case, other than a breach that is remedied by
Medco or Accredo or any successor within thirty (30) days of receipt of written
notice from you describing such breach; or (B) a relocation of you primary
workplace without your written consent to any location more than fifty (50)
miles from your location as of the Effective Time (as defined in your employment
letter agreement).

 

C. Death. If you die, this grant, if unvested, will vest on the date of your
death.

 

D. Change in Control. If your employment is terminated by the Company Within Two
Years of a Change in Control (as those terms are defined in the Plan), for any
reason other than for cause or as a result of your resignation, this grant, if
unvested, will vest on the date of your termination.

 

III. RESTRICTIONS ON COMPETITIVE EMPLOYMENT AND AGAINST SOLICITATION AND
INDUCEMENT.

 

You acknowledge and agree that as a condition to this grant you have executed
and are bound by the terms of the National Restrictive Covenant and
Confidentiality Agreement and the Proprietary Rights Agreement with Gold or one
of its subsidiaries (together, the Restrictive Agreements), the terms of which
are incorporated into this grant. You acknowledge receipt of a copy of the
Restrictive Agreements. If you violate either of the Restrictive Agreements,
this grant will be forfeited immediately. If this grant is vested and sold prior
to or during the 12 month period after your termination of employment for any
reason, you will be considered a constructive trustee of any value or income
received as a result of such sale and shall return such value or income promptly
to the Company if you violate any aspect of the Restrictive Agreements. This
grant shall not be affected by the termination of either of the Restrictive
Agreements. In the event either agreement is terminated, the restrictions
contained therein shall continue to apply for purposes of this grant.

 

IV. ADJUSTMENTS.

 

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, spin off, split
off, split up or other event identified by the Board of Directors, the Board
shall make such adjustments, if any, as it may deem appropriate to the number
and kind of shares subject to this award (provided that fractions of a share
will be rounded down to the nearest whole share). Any such determination shall
be final, binding and conclusive on all parties.

 

This grant is subject to the provisions of the Company’s “RAPTOR” 2002 Long-Term
Incentive Plan

 

7



--------------------------------------------------------------------------------

NATIONAL RESTRICTIVE COVENANT AND

 

CONFIDENTIALITY AGREEMENT

 

This Agreement is made and entered into this 22nd day of February, 2005 by and
between Medco Health Solutions, Inc. (“Company”) and the employee who has
executed this Agreement on the last page hereof (“Employee”). As used herein,
“Protected Parties” shall mean Medco Health Solutions, Inc. and any subsidiary
or Affiliate thereof.

 

WITNESSETH:

 

NOW, THEREFORE, for and in exchange of the mutual promises contained herein and
for other good and valuable considerations, the receipt and sufficiency of which
are hereby acknowledged, Company, acting for itself and on behalf of all of the
Protected Parties, and Employee agree as follows:

 

1. Covenant of Non-Disclosure of Confidential Information. Employee recognizes
that Employee has had, or will have, access to, and knowledge of, matters
concerning the Business of Protected Parties, including but not limited to,
contents of manuals, procedures, methods of doing business, the identity of
referral sources and suppliers, patient records, information contained in the
books and records of the Protected Parties, financial information, trade
secrets, patient mailing lists, the names and addresses of patients, customer
lists, lists of potential customers and details of agreements with customers;
acquisition, expansion, marketing, and other business information and plans of
the Protected Parties; research and development; data concerning usage of
prescription drugs and any other data compiled by the Protected Parties;
computer programs; sources of supply; identity of specialized customer needs,
cost and pricing; employee information (including but not limited to, personnel,
payroll, compensation and benefit data and plans); and books and records,
methods of doing business, policies, procedures or trade secrets, including all
such information recorded in manuals, memoranda, projections, minutes, plans,
drawings, designs, formula books, specifications, computer programs and records,
whether

 

8



--------------------------------------------------------------------------------

or not legended or otherwise identified as Confidential Information, as well as
such information that is the subject of meetings and discussions and not
recorded. All such information is hereinafter referred to as “Confidential
Information.” Employee acknowledges that the Confidential Information is
valuable, proprietary and confidential to Protected Parties, and that Protected
Parties have paid substantial consideration and incurred substantial costs to
acquire or develop the Confidential Information. Employee agrees that the
Confidential Information shall be treated as valuable, proprietary and
confidential regardless of whether third parties would consider it valuable,
proprietary and confidential. Employee agrees that Employee will not at any
time, disclose, divulge, or make known to any person or entity, use, or
otherwise appropriate for Employee’s own benefit or the benefit of others any
Confidential Information, or permit any person to examine or make copies of any
documents that contain or are derived from Confidential Information, without the
prior written consent of the President of Company. Employee agrees that upon
termination of Employee’s employment, Employee will turn over to Protected
Parties all writings and all records of whatever nature, including computer
records and mailing lists, containing Confidential Information kept by Employee
or in Employee’s possession, whether originals or copies, it being agreed that
said records are the sole and exclusive property of Protected Parties, as
applicable. Notwithstanding the preceding restrictions, Employee may use
Confidential Information following reasonable prior notice to Company, to
provide any mandatory responses to governmental inquiries. The obligations under
this Section 1 are in addition to and not in lieu of any other rights or
obligations, at law or in equity, to maintain the confidentiality of the
Confidential Information, including under applicable “trade secret” laws.
Confidential Information shall not be deemed to include information which is or
becomes generally available to the public other than as a result of an
impermissible disclosure hereunder by Employee.

 

9



--------------------------------------------------------------------------------

2. Restrictive Covenant.

 

(a) Employee hereby acknowledges that the Business conducted by Protected
Parties (“Business of Protected Parties”) is highly competitive and that
Employee is, or will become, knowledgeable about the methods of doing business
that are and will be employed by Protected Parties, the names and histories of
patients, manuals, procedures, programs, referral sources, and advisors, pricing
strategies, patient records, business plans, financial information, and other
information which Protected Parties deem to be confidential, proprietary and a
trade secret. Employee further acknowledges that should Employee enter into
competition with Protected Parties in the Restricted Area, as defined herein,
Employee would have a competitive advantage as a result of Employee’s knowledge,
and exposure acquired, concerning the Business of Protected Parties. Therefore,
in consideration of the benefits conveyed hereunder Employee agrees that during
the Restricted Period defined below, and within the Restricted Area defined
below, Employee shall not in any manner, directly or indirectly, jointly or
individually, on Employee’s own behalf, or in conjunction with or for the
benefit of, any other party (whether as agent, employee, owner, partner, joint
venturer, shareholder, independent contractor, investor, consultant, employer or
advisor): (i) engage in, or assist others in engaging in, competition with a
Protected Party within the meaning of Section 2(d), or (ii) establish or own any
financial, beneficial or other interest in (other than any interest consisting
of less than one percent 1% of a class of publicly traded security acquired in a
public market free of transfer restriction), make any loan to or for the benefit
of, or render any managerial, marketing or other advice or assistance, to any
person engaged in competition with a Protected Party within the meaning of
Section 2(d).

 

(b) In addition to the preceding covenant, and not in limitation thereof,
Employee further agrees that during the Restricted Period, Employee will not in
any manner, directly or indirectly, on Employee’s own behalf, or in conjunction
with or for the benefit of any other party, (i) call upon or otherwise solicit
or service patients or prospective patients of Protected Parties or their

 

10



--------------------------------------------------------------------------------

Affiliates within the Restricted Area (collectively, “Restricted Patients”), for
the purpose of competing with Protected Parties or their Affiliates for the
business of said Restricted Patients or for the purpose of influencing
Restricted Patients to cease using the services of Protected Parties or their
Affiliates, (ii) call upon or otherwise solicit customers or targeted potential
customers, or any other party that has a relationship, contractual or otherwise,
with a Protected Party or their Affiliates, including without limitation, drug
manufacturers or distributors, referral sources or third party payors, for the
purpose of disrupting or attempting to disrupt any such relationships with a
Protected Party or their Affiliates in a manner that would adversely affect the
Business of Protected Parties in the Restricted Area or for the purpose of
assisting or creating such a relationship for any other party with business or
operations engaged in the Business of Protected Parties in the Restricted Area,
or (iii) induce or solicit, or attempt to induce or solicit, employees of
Protected Parties or their Affiliates to leave their employment with a Protected
Party or their Affiliates or in any way interfere with the relationship between
Protected Parties or their Affiliates and any employee thereof.

 

(c) Employee agrees that at no time during or after employment with a Protected
Party will Employee attempt to discourage any patient, referral source, payor,
or supplier from doing business with Protected Parties or any Affiliate thereof.

 

(d) For purposes of this Section 2, a person or entity (including, without
limitation, the Employee) shall be deemed to be a competitor of one or more of
the Protected Parties, or a person or entity (including, without limitation, the
Employee) shall be deemed to be engaging in competition with one or more of the
Protected Parties, if, at the time of determination, such person or entity (A)
engages in any business engaged in or proposed to be engaged in by any of the
Protected Parties, (B) in any way conducts, operates, carries out or engages in
the business of managing any entity engaged in any business described in clause
(A), in each case, in the Restricted Area, excluding, however, during any period
following the termination of the

 

11



--------------------------------------------------------------------------------

Employee’s employment with a Protected Party, any business in which none of the
Protected Parties was engaged or had proposed to be engaged at the time of
termination of the Employee’s employment with the Company. Employee acknowledges
that the Protected Parties currently engage in business throughout the United
States and Puerto Rico. The Business of Protected Parties is: A. the business of
marketing, advertising, selling, distributing or providing (i) those drugs or
therapies identified on Exhibit A hereto, or (ii) any blood clotting
pharmaceutical, ancillary medical supplies or other related products as
prescribed by a physician and required for the administration of blood clotting
pharmaceuticals to hemophilia patients, or (iii) infusables, injectables, or
oncology treatments, or (iv) nursing services, or (v) prescribed Premium Drugs
distributed or sold pursuant to a contract whereby the drug manufacturer or
distributor has granted the pharmacy an exclusive or preferred right to
distribute or act as a dealer, agent or representative for the Premium Drugs,
whether or not title to such drug passes to the pharmacy. (A preferred right is
defined as a right granted to ten or fewer entities to distribute drugs from the
manufacturer or the manufacturer’s distributor. A Premium Drug is a prescription
drug for a chronic disease that lasts either for the life of the patient or for
six months or more, with an average monthly sales price per patient exceeding
$500.00), and/or B. (i) the third party prescription drug claims processing
business; (ii) the design, development or marketing of or consulting as to
prescription drug benefit plans; (iii) the provision of mail service pharmacy
(including all those products and services that are presently or hereafter
marketed by the Protected Parties, or that are in the development stage at the
time of the Employee’s termination of employment and are actually marketed by
the Protected Parties thereafter); (iv) the collection, analysis and/or sale of
data relating to prescription drug utilization; (v) the pharmacy benefit
management and disease management businesses; (vi) the organization and
administration of retail pharmacy networks; and (vi) any other business in which
the Protected Parties and/or any

 

12



--------------------------------------------------------------------------------

of their affiliates are engaged as to which the Employee has involvement in the
course of employment and/or acquired or received Confidential Information.

 

(e) The Restricted Area shall mean the fifty states comprising the United States
of America and Puerto Rico.

 

(f) The Restricted Period shall mean the period beginning on the date hereof and
ending twenty-four months after Employee ceases for any reason to be employed by
a Protected Party.

 

(g) By way of example, and notwithstanding any provision herein to the contrary,
for purposes of Section 2(a), Employee may, after termination of employment with
the Protected Parties, be employed to perform services as an employee or
consultant (i) at an over the counter walk in retail drugstore owned by a
national retail drugstore chain, such as CVS, or at an inpatient hospital
pharmacy; provided that the Employee may not perform services for any such
entity which is engaged in the Business of Protected Parties, or (ii) for a drug
manufacturer that is not directly engaged in the distribution of a drug in
competition with a Protected Party, or (iii) for a manufacturer of infusion
pumps, or (iv) for a distributor of medical supplies, including medical
disposables, that is not engaged in the Business of Protected Parties, or (v)
for a licensed Home Health Agency that is not engaged in the Business of
Protected Parties, or (vi) for a payor that is not directly or indirectly
engaged in the Business of Protected Parties, or (vii) for a drug wholesaler
that only markets, advertises, sells, distributes or provides drugs to retail
pharmacies on a wholesale basis and not at retail (such as Cardinal Health and
Amerisource Bergen), but specifically excluded from this exception are Companies
or services or activities that are directly or indirectly engaged in or related
to the Business of Protected Parties.

 

3. Enforcement of, and Acknowledgment of Reasonableness of, Covenants.

 

(a) Employee has carefully read and considered the provisions of Sections 1 and
2, and having done so, agrees that the terms of the covenants are fair and
reasonable and are reasonably required for the protection of the interests of
Protected Parties, their business, their officers, their

 

13



--------------------------------------------------------------------------------

directors, and their employees. Employee represents that Employee’s experience,
capabilities and circumstances are such that these provisions will not prevent
Employee from earning a livelihood. Employee further agrees that Employee has
received valuable and adequate consideration in exchange for entering into the
restrictions set out in this Agreement.

 

(b) Employee acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of Sections 1 and 2 hereof would be
inadequate, and, therefore, agrees that Protected Parties, jointly or severally,
shall be entitled to injunctive relief, without posting bond or other security,
in addition to any other available rights and remedies in cases of any such
breach or threatened breach; provided, however, that nothing contained herein
shall be construed as prohibiting a Protected Party from pursuing any other
rights and remedies available for any such breach or threatened breach.

 

(c) Employee further agrees that if suit is successfully brought to enforce this
Agreement or to seek damages for its breach, Employee will pay to Protected
Parties, in addition to any other damages caused to Protected Parties, all
attorney fees incurred by Protected Parties in seeking such relief.

 

(d) If Employee shall violate any covenant contained herein with a stated
duration, the duration of any such covenant so violated shall automatically be
extended with respect to the Employee for a period equal to the period during
which such Employee shall have been in violation of such covenant.

 

(e) Employee specifically acknowledges that the Protected Parties are intended
third party beneficiaries of the covenants set out in this Agreement and that
any of the Protected Parties suffering harm as a result of a breach of said
covenants shall be entitled to enforce the provisions of the covenant without
the necessity of joining any of the other Protected Parties and in such event,
the covenants contained in Sections 1 and 2 shall be deemed to have been entered
into directly with the Protected Party that has suffered harm.

 

14



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, “Affiliate” shall mean any association,
unincorporated organization, corporation, partnership, joint venture, joint
stock company, limited liability company, business trust or other similar entity
organized under the laws of the United States or any state thereof which is now
or in the future controlled by, directly or indirectly, a Protected Party.
Control shall mean the ownership of not less than thirty percent (30%) of the
voting securities of an entity or the right to designate or elect not less than
thirty percent (30%) of the members of its board of directors or other governing
board or body by contract or otherwise.

 

4. Waiver. No failure to exercise, and no delay in exercising, by either party
hereto, any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege.

 

5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY. Employee further agrees
that any service of any process, summons, notice or document sent by U.S.
registered mail to his or her last known address as set forth in the Protected
Parties personnel files shall be effective service of process for any action,
suit or proceedings brought against Employee.

 

6. Effect. This Agreement shall be binding upon, and shall inure to the benefit
of, Company and the Employee and their respective heirs, legal representatives,
executors, administrators, successors and assigns and shall inure to the benefit
of the now or hereafter existing subsidiaries and Affiliates of the Protected
Parties and their respective successors and assigns.

 

7. Unenforceability. The parties agree that the provisions of this Agreement are
severable. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, the remainder of this Agreement shall
not be affected thereby and each term and

 

15



--------------------------------------------------------------------------------

provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. In particular, in the event the covenants in this Agreement
shall be determined by any court of competent jurisdiction to be invalid or
unenforceable by reason of extending for too great a period of time or over too
great a geographical area, or by reason of being too extensive in any other
respect, the covenants shall be interpreted to extend only over the maximum
period of time, the maximum geographical area and the maximum extent in all
other respects that the court shall determine is valid and enforceable.

 

8. Headings. All headings herein are for ease of reference only and shall not be
construed to enlarge or limit the provisions of this Agreement.

 

9. Employment. No provision contained herein shall be deemed to guarantee
Employee any fixed term of employment or continued employment by Company or any
subsidiary or affiliate thereof. References in this Agreement to employment by a
Protected Party or a subsidiary or affiliate thereof shall include employment
thereby and the status as a leased or loaned employee.

 

10. Syntax. As the context of this Agreement requires, the masculine gender
shall include the feminine or the neuter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written, Company acting through its duly authorized
officer.

 

MEDCO HEALTH SOLUTIONS, INC.

By:

   

Title:

     

EMPLOYEE

 

Employee’s Printed Name

 

16



--------------------------------------------------------------------------------

PROPRIETARY RIGHTS AGREEMENT

 

THIS PROPRIETARY RIGHTS AGREEMENT (this “Agreement”) is made between the
undersigned Employee (“Employee”) and Medco Health Solutions, Inc., and its
subsidiaries and affiliates (collectively, the “Companies”).

 

WITNESSETH

 

WHEREAS, the Companies desire to have Employee, as a condition of continued
employment agree to the terms contained herein, in order to clarify and protect
the Companies’ title to proprietary rights which may be invented or generated by
Employee during Employee’s employment with one of the Companies;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, Employee agrees that Employee shall promptly disclose,
grant and assign, and hereby assigns, to the Companies for their sole use and
benefit all right, title and interest in and to all inventions, ideas,
improvements, technical information, suggestions, products, formula, apparatus,
designs, processes, forms, drawings, writings, research, works-of-authorship,
trade secrets and all other intellectual property and proprietary rights
relating in any way to the business, products or services of the Companies or
capable of beneficial use by the Companies (“Intellectual Property”), which the
Employee shall conceive, develop or acquire during the period of Employee’s
employment with any of the Companies (whether or not during usual working hours
or at any other time), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such Intellectual

 

17



--------------------------------------------------------------------------------

Property. In connection therewith, the Employee shall promptly at all times
during and after the date hereof:

 

(a) execute and deliver such applications, assignments, descriptions and other
instruments as may be necessary or proper in the opinion of the Companies to
vest in the Companies’ exclusive title to such Intellectual Property and to
enable the Companies to obtain and maintain the entire right and title thereto
throughout the world; and

 

(b) render to the Companies at their expense all such assistance as any of the
Companies may require in the prosecution of applications for said patents or
reissues thereof in the prosecution or defense of interferences which may be
declared involving any said application or patents and in any litigation in
which the Companies may be involved relating to any such patents, inventions,
improvements, technical information, copyrights or other Intellectual Property.

 

Employee acknowledges and agrees that Employee’s obligations under Sections (a)
and (b) above shall continue in effect after termination of his/her employment,
regardless of the reason for termination and whether such termination is
voluntary or involuntary, and that the Company is entitled to communicate
Employee’s obligations under this Agreement to any future employer or potential
employer.

 

It is expressly understood and agreed that this Agreement shall include only
those items of Intellectual Property which are invented or generated on or after
the date of this Agreement. In order to determine which Intellectual Properties
are invented or generated on or after the date of this Agreement, Employee
warrants that he/she has not, either solely or jointly with others, invented or
generated any Intellectual Property at any time prior to the date of this
Agreement, except:

 

EMPLOYEE AFFIRMS, AGREES AND UNDERSTANDS THAT ANY INTELLECTUAL PROPERTY WHICH IS
NOT LISTED IN THE PRECEDING SENTENCE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN
GENERATED OR INVENTED AFTER THE DATE OF THIS AGREEMENT, AND THAT SUCH
INTELLECTUAL PROPERTY SHALL BELONG EXCLUSIVELY TO THE COMPANIES.

 

18



--------------------------------------------------------------------------------

Except as may be authorized or directed in writing by a duly authorized officer
of one of the Companies, Employee agrees that he/she will not at any time
hereafter disclose, divulge or communicate or permit to be disclosed, divulged
or communicated to any person, firm or company any Intellectual Property.
Employee further agrees that he/she will not make use of said Intellectual
Property for his/her own purposes, except as may be authorized in writing by a
duly authorized officer of the Companies.

 

Employee agrees that both during his/her employment with the Companies and after
termination of said employment, he/she will not, without the written consent of
a duly authorized officer of the Companies, copy or remove from the Companies’
business location any drawings, blueprints, bulletins, reports, reproductions,
notes, data, memorandum, models, records or other information of a confidential
or proprietary nature pertaining to any of the Companies, or which relate to the
business of the Companies or to Employee’s employment therewith.

 

Employee agrees that damages caused by a breach of this Agreement would be
inadequate. Therefore, in the event of a breach or threatened breach of the
terms of this Agreement, the Companies individually or jointly shall be entitled
to injunctive relief without the necessity of posting bond or showing actual
damages.

 

19



--------------------------------------------------------------------------------

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating to this Agreement, is to be governed by and construed in
accordance with the laws of the State of New Jersey, excluding the choice of law
rules thereof.

 

In the event that any provision of this Agreement is found invalid or
unenforceable, it will be enforced to the extent permissible, and the remainder
of this Agreement will remain in full force and effect.

 

Employee agrees and understands that this Agreement shall in no way be a
guarantee of employment for any specified length of time.

 

Executed this              day of                     , 2005.

 

MEDCO HEALTH SOLUTIONS, INC.

By:

   

Title:

     

EMPLOYEE

 

Employee’s Printed Name

 

20